DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortensen (US 20110316182) and Maffezzoli (Appl. Compos. Mater., Vol. 20 (2013), pp. 233-248).  
As to claims 1 and 2, Mortensen teaches or renders obvious multiple wind turbine blade preform molds (Figs. 4 and 5, items 41, 51, 61), each inherently having the same width, height, and length (depicted identical in Fig. 5) and each having a portion that satisfies the claimed root or part thereof (flat end).  Mortensen teaches a layup station ([0021]) and a curing station ([0015]).  
Mortensen does not appear to specifically teach a heating station.
Maffezzoli teaches that it is known to stack composites on a cart (Fig. 1(e)) and heat to a cure temperature (page 238) in a heating station.  
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Maffezoli heating into Mortensen because Mortensen teaches/suggests curing and Maffezzoli provides an apparatus for curing within the scope of Mortensen’s suggestion.  Alternatively, it would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Maffezoli heating into Mortensen because Mortensen teaches/suggests curing and Maffezzoli provides an obvious interchangeable apparatus for curing that one would have recognized as a substitutable alternative for Mortensen’s curing station.
	As to claim 3-6, Mortenson is directed to a molding apparatus for wind turbine blades.  While Mortenson does not specifically teach the claimed sizes and ratios, changes in size and proportion are generally obvious (MPEP 2144.04, see IV.A.).  In this case, since the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed mold and the prior art, and the difference size/scale would not perform differently than the prior art molds, the claimed size does not patentably distinguish from the prior art molds.
	As to claim 9, Mortenson suggests four or more preform molds (Fig. 4), and any number would have been obvious as a duplication of parts/molds.
	As to claim 10, Mortenson provides a blade half mold.
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mortensen (US 20110316182) and Maffezzoli (Appl. Compos. Mater., Vol. 20 (2013), pp. 233-248), and further in view of McDermott (US 20070262230).  Mortensen and Maffezzoli teach the subject matter of claim 1 above under 35 U.S.C. 103.  
As to claim 7, Mortensen inherently teaches a mold which inherently has a molding surface.
Mortensen is silent to a bottom surface, an upper edge adjacent the molding surface, and stackability of the molds.
However, McDermott teaches a stackable mold with a bottom surface stackable on the upper edge of the mold below (Fig. 5).  The upper edge is adjacent the molding surface (inner surface of 16).
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the McDermott stackable configuration into Mortensen as an obvious improvement that would allow for simultaneous processing of multiple molds at the same time.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mortensen (US 20110316182) and Maffezzoli (Appl. Compos. Mater., Vol. 20 (2013), pp. 233-248), and further in view of Schibsbye (US 20160082673).  Mortensen and Maffezzoli teach the subject matter of claim 1 above under 35 U.S.C. 103.  
As to claim 8, Mortensen is silent to the fiber layup station arranged to place a fiber material into two preform molds simultaneously.  However, Schibsbye teaches a fiber layup station (10) arranged to place a fiber material into two molds simultaneously.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Schibsbye into Mortensen as an obvious improvement that would allow for simultaneous processing of multiple molds at the same time ([0011]).

Response to Arguments
Applicant's arguments filed June 3, 2022 have been fully considered but they are not persuasive. Applicant’s argument appears to be on the grounds that Mortensen does not show multiple mold parts, and that the only thing that could be obvious over Mortensen is a single mold moved along the manufacturing line.  Applicant further argues that Mortensen makes it clear that mold parts 41 and 43 are shaped for the pressure side of the blade and the suction side of the blade, and therefore “clearly not identical in their dimensions.”  On pages 9-10, Applicant argues that the Moretensen mold parts 41 and 43 are not preform molds, but are instead blade moulds.  Lastly, Applicant argues that Mortensen teaches away from a separate heating station, and that autoclaves are not sufficient to manufacture wind turbine blades because of their size (Maffezzoli’s autoclave being smaller than the possible lengths of the Mortensen blades).
These arguments are not persuasive.  The Examiner believes that Applicant’s interpretation of Mortensen’s Fig. 4 is incorrect, and that even if Applicant’s argument were correct, Fig. 5 shows “a manufacturing line with a first, second, and third mould” ([0042]) which are depicted without any differences in size or shape.  The Examiner also takes the position that “first, second, and third mould” having the same size and shape would be obvious as a duplication of parts since the ordinary artisan would obviously recognize the benefit of producing multiple copies of the same blade.  Note that a wind turbine of this type has multiple blades depicted to be identical.  See Mortensen’s Fig. 1, item 14, for example. 
Regarding Applicant’s other arguments regarding an alleged distinction between blade moulds and preform moulds and that the size of the Maffezzoli autoclave is smaller than the possible lengths of the Mortensen blades, these arguments are also not persuasive.  The claimed invention is an apparatus, not a method.  The claim and the arguments do not appear to recite any structural distinction between a preform mould and a blade mould, and therefore the claim does not appear to be commensurate with the argument.  Maffezzoli was not cited for any particular size, but simply for obvious auxiliary details about a cart and a heating station.  Rather than illustrating a contradiction, the Examiner instead takes the view that Applicant’s arguments show the similarity and analogousness of the two references (both for processing large parts of 10 meters).  Mortensen teaches that the mould part is conveyed to a “a third work station having a different position”.  It is unclear why Applicant believes that this teaching of a “third work station” teaches away from a separate heating station such as the autoclave of Maffezoli.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742